ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Edge Analytic Solutions, LLC                    ) ASBCA No. 63295
                                                )
Under Contract No. HHM402-19-D-0012             )
               D.O. HS002-20-F-0050             )

APPEARANCE FOR THE APPELLANT:                      Robert S. Nichols, Esq.
                                                    Nichols Liu LLP
                                                    Washington, DC

APPEARANCE FOR THE GOVERNMENT:                     Matthew T. Donohue, Esq.
                                                    Deputy General Counsel
                                                    Defense Counterintelligence and Security
                                                     Agency

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

       Dated: June 23, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63295, Appeal of Edge Analytic
Solutions, LLC, rendered in conformance with the Board’s Charter.

       Dated: June 23, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals